COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Bryan Stallworth v. Randall Ayers

Appellate case number:      01-16-00012-CV

Trial court case number:    2015-53403

Trial court:                157th District Court of Harris County

        On January 19, 2016, appellant, Bryan Stallworth, proceeding pro se and
incarcerated, filed a request to proceed as indigent with an affidavit of indigence for
appellate costs in this Court in the above-referenced appeal, which the Clerk of this Court
referred to the trial clerk. See TEX. R. APP. P. 20.1(a)(2), (c)(1), (d), 25.1(a). On
February 22, 2016, the court reporter filed an info sheet in this Court indicating that there
is no reporter’s record. On March 2, 2016, the trial clerk filed a clerk’s record in this
Court. On March 9, 2016, the trial clerk filed an info sheet in this Court stating that no
contest to the affidavit of indigence was filed. See id. 20.1(i)(1), (2), (4).
        Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. 20.1(f), (i)(4). The Clerk of this Court is ORDERED to deem the appellant
indigent and that he is allowed to proceed on appeal without advance payment of costs
for purposes of the appellate filing fee and the clerk’s and reporter’s record fees.
        Because the clerk’s record was already filed and there is no reporter’s record, the
trial clerk is ORDERED to mail a copy of the clerk’s record to the pro se and
incarcerated appellant within 10 days of the date of this Order, at no cost to appellant,
and shall further certify to this Court the date when delivery is made within 15 days of
the date of this Order. See TEX. R. APP. P. 20.1(k). Finally, appellant’s brief must be
filed in this Court within 40 days of the date of this Order. See id. 2, 38.6(a)(1).

       It is so ORDERED.
Judge’s signature:   /s/ Evelyn V. Keyes
                     

Date: March 15, 2016